Citation Nr: 1401934	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  06-20 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1973 to October 1977 and April 1979 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Boston RO has current jurisdiction over the claim.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran and his wife appeared before a Veterans Law Judge (VLJ) at a Travel Board hearing at the Boston RO in October 2009.  The hearing transcript has been associated with the claims file.

In April 2012, the Board sent a letter to the Veteran informing him that the VLJ before whom he had testified in October 2009 had been designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C. §3345, effective February 27, 2012.  Under 38 U.S.C.A. §7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  As a result, the April 2012 letter advised the Veteran that he had a right to a new hearing before another VLJ that would decide his case.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that the member or members designated to conduct a hearing shall participate in making the final determination of a claim on appeal).  In a May 2012 letter, the Veteran responded that he did not wish to appear at a hearing.  Accordingly, consistent with the letter, the Veteran does not desire an additional personal hearing before the Board.

In a July 2012 decision, the Board denied the Veteran's claims of entitlement to an increased rating for cervical disc disease, status post discectomy, evaluated as 30 percent disabling, entitlement to an increased rating for low back strain, evaluated as 20 percent disabling, entitlement to an initial rating in excess of 10 percent for left leg L5 radiculopathy, and entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).

In a Joint Motion for Partial Remand (Joint Motion), the appellant and the Secretary moved to partially vacate the Board decision.  Specifically, the joint motion moved to vacate only that portion of the Board decision that denied entitlement to a TDIU, to include on an extraschedular basis.  Pursuant to the joint motion, the Court, in a January 2013 Order, vacated only the part of the Board's decision that denied entitlement to a TDIU, to include on an extraschedular basis.  

Notably, in an August 2013 rating decision, the RO granted a 60 percent evaluation for prostatitis, effective January 6, 2012.  As of this date, but not prior, the Veteran thus meets the minimum schedular threshold requirements for consideration of a TDIU.  38 C.F.R. § 4.16(a).

The issue of entitlement to service connection for headaches, to include as secondary to cervical disc disease, status-post discectomy, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009). Pursuant to 38 C.F.R. § 4.2 (2013), it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.

In the Joint Motion, the parties agreed that a VA examination dated in October 2010 was inadequate as the examiner's conclusions were not supported by the examination findings and rationale.  Based upon the parties' Joint Motion, the Board concludes that the matter should be remanded to afford the Veteran another VA examination to address his claim of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) for his claim of entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should elicit a history from the Veteran regarding his employment history and examine the Veteran thoroughly.

After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected disabilities alone, either singularly or in combination with one another, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The examiner is advised that only symptoms and manifestations related to the Veteran's service-connected disabilities should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment. The examiner is further advised that the Veteran's service-connected disabilities include prostatis, cervical disk disease, low back strain with erectile dysfunction, tinnitus, hemorrhoids, left leg L5 radiculopathy associated with low back strain with erectile dysfunction, hearing loss and iliac crest donor site.  Symptoms related to nonservice-connected disabilities should be not be considered in this determination.  38 C.F.R. § 4.14.

The examiner is asked to provide the underlying reasons for any opinion expressed.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Then, after conducting any additional indicated development, readjudicate the claim currently on appeal, to include the issue of whether referral for extraschedular consideration of a TDIU is warranted prior to January 6, 2012.  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and provide the Veteran and his attorney an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

